          Case 2:21-cr-00173-PA Document 1 Filed 04/09/21 Page 1 of 5 Page ID #:1



 1

 2

 3

 4

 5
                                                                4/9/2021
 6
                                                                     JB


 7

 8                              UNITED STATES DISTRICT COURT

 9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                October 2020 Grand Jury

11   UNITED STATES OF AMERICA,                  CR   2:21-cr-00173 -PA
12                Plaintiff,                    I N D I C T M E N T

13                v.                            [18 U.S.C. § 1341: Mail Fraud]
14   SARAH REEVES and
     RYAN SCHLAGETER,
15     aka “Ryan Reeves,”

16                Defendants.

17

18
            The Grand Jury charges:
19
                                  COUNTS ONE THROUGH EIGHT
20
                               [18 U.S.C. §§ 1341, 2(a), 2(b)]
21
     A.     INTRODUCTORY ALLEGATIONS
22
            At times relevant to this Indictment:
23
            1.    The United States Postal Service (“Postal Service”)
24
     provided shipping services to customers.           For certain types of
25
     postage, the Postal Service included insurance coverage, which
26
     provided coverage for packages shipped through the Postal Service
27
     that were lost, rifled, or damaged in the mail stream.               Postal
28
          Case 2:21-cr-00173-PA Document 1 Filed 04/09/21 Page 2 of 5 Page ID #:2



 1   Service customers could also purchase optional additional insurance,

 2   which provided additional coverage for packages shipped through the

 3   Postal Service that were lost, rifled, or damaged in the mail stream.

 4          2.    Either the sender or the recipient Postal Service customer

 5   could file an insurance claim online or by going to a Post Office.

 6   The Postal Service required that claims for items lost, rifled, or

 7   damaged in the mail stream include: (a) proof of insurance; (b) proof

 8   of the value of the item; and (c) if applicable, proof of damage to

 9   the item.      Once a claimant provided some or all of this information

10   to the Postal Service, the Postal Service would evaluate the claim.

11   If the Postal Service determined to pay the claim, the Postal Service

12   would mail a check for the amount of loss to the claimant.

13   B.     THE SCHEME TO DEFRAUD

14          3.    Beginning on a date unknown to the Grand Jury, and
15   continuing through on or about December 21, 2018, in Los Angeles
16   County, within the Central District of California, and elsewhere,
17   defendants SARAH REEVES and RYAN SCHLAGETER, also known as “Ryan
18   Reeves,” each aiding and abetting the other, knowingly and with
19   intent to defraud, devised, participated in, and executed a scheme to
20   defraud the Postal Service as to material matters, and to obtain
21   money and property from the Postal Service by means of materially
22   false and fraudulent pretenses, representations, and promises, and
23   the concealment of material facts.
24          4.    The fraudulent scheme operated, in substance, as follows:
25                a.    Defendants REEVES and SCHLAGETER would mail packages
26   to customers who had made purchases from an online business, Mountain
27   View Creations, also known as Mountain V Creations, which was jointly
28   operated by defendants REEVES and SCHLAGETER.            In doing so,

                                               2
          Case 2:21-cr-00173-PA Document 1 Filed 04/09/21 Page 3 of 5 Page ID #:3



 1   defendants REEVES and SCHLAGETER would pay for postage and insurance

 2   on those packages.

 3                b.    Even though those packages were not rifled or damaged

 4   in transit, defendants REEVES and SCHLAGETER would later submit false

 5   claims with the Postal Service, claiming that the packages had been

 6   rifled or damaged in the mail stream.

 7                c.    Upon processing the false and fraudulent claims filed

 8   by defendants REEVES and SCHLAGETER, the Postal Service would issue

 9   and mail checks to defendants REEVES, SCHLAGETER, or Mountain View

10   Creations to cover the purported losses.           Upon receipt of those

11   checks, defendants REEVES and SCHLAGETER would deposit the checks

12   into bank accounts owned by defendants REEVES and SCHLAGETER.

13                d.    By devising, participating in, and executing the

14   fraudulent scheme described above, defendants REEVES and SCHLAGETER

15   caused the Postal Service to pay them at least $62,405 to which they

16   were not entitled.

17   C.     USE OF THE MAILS

18          5.    On or about the following dates, in Los Angeles County,
19   within the Central District of California, and elsewhere, defendants
20   REEVES and SCHLAGETER, each aiding and abetting the other, for the
21   purpose of executing the above-described scheme to defraud, willfully
22   caused the following items to be placed in an authorized depository
23   for mail matter to be sent and delivered by the Postal Service
24   according to the directions thereon:
25    COUNT            DATE                            ITEM MAILED
26        ONE    September 4,        Postal Service Check No. 0310940937
                 2016                payable to defendant REEVES in the amount
27                                   of $100
28

                                               3
      Case 2:21-cr-00173-PA Document 1 Filed 04/09/21 Page 4 of 5 Page ID #:4



 1   COUNT         DATE                            ITEM MAILED
 2    TWO    October 22,         Postal Service Check No. 0311038463
             2016                payable to Mountain V Creations in the
 3                               amount of $100
 4   THREE   November 8,         Postal Service Check No. 0311063460
             2016                payable to defendant SCHLAGETER in the
 5                               amount of $100
 6   FOUR    March 28, 2017      Postal Service Check No. 0311372079
                                 payable to defendant SCHLAGETER in the
 7                               amount of $100
 8   FIVE    June 22, 2017       Postal Service Check No. 0311532382
                                 payable to defendant SCHLAGETER in the
 9                               amount of $100
10    SIX    July 16, 2017       Postal Service Check No. 0311580468
                                 payable to defendant REEVES in the amount
11                               of $100
12   SEVEN   January 29,         Postal Service Check No. 0312046085
             2018                payable to Mountain V Creations in the
13                               amount of $100
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           4
      Case 2:21-cr-00173-PA Document 1 Filed 04/09/21 Page 5 of 5 Page ID #:5



 1   COUNT         DATE                             ITEM MAILED
 2   EIGHT   December 2,         Postal Service Check No. 0312789146
             2018                payable to defendant REEVES in the amount
 3                               of $100
 4

 5

 6                                             A TRUE BILL
 7

 8                                                    /S/
                                               Foreperson
 9

10   TRACY L. WILKISON
     Acting United States Attorney
11
     BRANDON D. FOX
12   Assistant United States Attorney
     Chief, Criminal Division
13

14

15   SCOTT M. GARRINGER
     Assistant United States Attorney
16   Deputy Chief, Criminal Division
17   JOSHUA O. MAUSNER
     Assistant United States Attorney
18   Deputy Chief,
     General Crimes Section
19
     MATTHEW J. ROSENBAUM
20   Assistant United States Attorney
     International Narcotics,
21   Money Laundering, and
     Racketeering Section
22

23

24

25

26

27

28

                                           5
